Title: To George Washington from Brigadier General Charles Scott, 20 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir,
            King street two Miles above Claps [N.Y.] Septr 20th 1778
          
          On the 17th & 18th inst. went down the Sound from the Eastward upwards of one hundred Sail of vessels, part of them loaded with 
            
            
            
            forage—Among them were several large ships. I have not been able to learn whether there were any troops on board. By the last Accounts from New York, five Brigades embark’d on the 16th and all the Pilots for the sound impress’d about the same time.
          I have two very good men now in New York watching their motions—One of them is expected out to morrow, but if any Movement should take place; He will be out sooner.
          The intelligence respecting the embarkation of the troops does not come so well as I could wish, but having it from three different hands, whose stories all agree, I am persuaded there may be some truth in it.
          I am sorry to be oblig’d to observe to your Excellency that the necessary clothing is not furnish’d to the men of my Corps from their Regiments—In consequence of it, I have had a return made for what clothing they want; An account of which may be given the Clothier, and he may charge them to the several Regiments with as much propriety, as though they had been drawn regimentally.
          I have sent repeatedly to the several Regiments for necessaries for their men who are with me, but there seems such an unwillingness in the Officers to serve them, that I have lost every hope of succeeding that way. The Men are suffering exceedingly for want of shoes and several other Articles—I should be extremely happy, if your Excellency would be pleas’d to order the Clothier to serve them in the manner above mention’d.
          The enemy have been very still since the Army left White Plains, untill this morning, When about One hundred horse & about three hundred foot came out on Wards Road—The Patroll mov’d back, as they advanc’d, untill they reach’d Ward’s house, When they turn’d to the left, cross’d the Brunks, and fell in with our Patroll on the Mile square road, all dismounted at an house, and immediately surrounded them—A Serjeant and six Dragoons were made prisoners—The Guide escap’d. The Enemy then return’d—I am sorry for the loss of the men, but am in hopes it will be a sufficient warning to others on Duty—I do not like my position here, but shall be oblig’d to stay several days to cover some stores at Wright’s Mills, untill they can be got away, When I shall <mutilated> two or three miles farther back to a ver<y> s<mutilated > post. The troops with me have h<ad> no bread for two days—The 300 barrels of flour left at Wright’s mills are all damag’d—The Commy has sent to Croton bridge, where I am told there is a Quantity stor’d, and hope they will get some to morrow—The troops with me suffer for want of their pay, owing to the inattention of the Regimental Pay masters, Pray, Sir, be pleas’d to order that they may come down and pay them off. I am your Excellency’s mo. obdt humble Servt
          
            Chs Scott
          
         